Order entered January 15, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-91-01392-CR

                               ALFRED LEE STONE, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F91-42452-T

                                         ORDER
       The Court DENIES appellant’s January 8, 2015 pro se motion to withdraw the mandate

that issued on May 27, 1994.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE